UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 9, 2013 ALEXANDER & BALDWIN, INC. (Exact name of registrant as specified in its charter) Hawaii 001-35492 45-4849780 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 822 Bishop Street, P. O. Box 3440 Honolulu, Hawaii 96801 (Address of principal executive office and zip code) (808) 525-6611 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On May 9, 2013, Alexander & Baldwin, Inc. made its Real Estate Supplement Update for its Real Estate operating segments, which provides certain supplemental operating and financial information for the quarters ended March 31, 2013 and 2012, available on its website. A copy of this Real Estate Supplement Update is being furnished as Exhibit99.1 to this report. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Alexander & Baldwin, Inc.’s Real Estate Supplement Update, as of and for the quarters ended March 31, 2013 and 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 9, 2013 ALEXANDER & BALDWIN, INC. /s/ Paul K. Ito Paul K. Ito Senior Vice President, Chief Financial Officer, Treasurer and Controller
